DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The claim amendments in the Applicant’s Preliminary Amendment, filed on 10/29/19, have been entered.
According to the Amendment, claims 1-12 were pending.  Claim 10 has been canceled.  Therefore, claims 1-9 and 11-12 remain pending.

Allowable Subject Matter
Claims 1-9 and 11-12 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: independent claim 1 is on a method and recites, in part, “wherein the managing comprises the management unit carrying out an iterative management of the entrance elevator comprising, at each iteration, the following acts: if the entrance elevator is assigned a ‘waiting for recirculation’ status, signifying that there exists at least one load to be recirculated in the system, the 
These limitations, either alone or individually, when considering the claim as a whole were not found in the prior art.  Therefore, claim 1 is allowable as well as claims 2-9 which depend therefrom.
Similarly, independent claims 11 and 12 are allowable as each claim recites features similar to those stated above in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/KYLE O LOGAN/Primary Examiner, Art Unit 3655